Lamar, J.
There is nothing on the face of the tax fi. fa. to indicate that the property for which the tax-was assessed was wild land. The execution was not in rem, as in Vickers v. Hawkins, 111 Ga. 119, but against the “goods and chattels, lands and tenements ” of Stark; and the rules applicable to ordinary tax fi, fas., and the inhibition against excessive levies, apply. If the testimony of the plaintiff that the land was worth between $900 and $1,300 be accepted as true, the levy was void as matter of law. If the jury took the valuation put thereon by the purchaser and treated it as “ worth about $100,” there is nothing to indicate why it could not have been subdivided, and only enough seized to satisfy the principal, $2.38, and costs of sale. Roser v. Ga. Loan Co., 118 Ga. 181; Civil Code, § 5427; Southern Pine Co. v. Kirkland, 112 Ga. 216; Barnes v. Carter, 114 Ga. 886 (2). It was error to direct a verdict for the defendant.

Judgment reversed.

All the Justices concur, except Gobi, J. disqualified. '